Argued November 24, 1931.
This action of slander was brought in October, 1929, by the plaintiff, Lena A. Lewis, against the defendants, T. Bayard Beatty and Sidney V. Rowland. The summons was served personally on both defendants. After a plea in abatement alleging misjoinder of defendants had been filed, plaintiff, by leave of court, amended the record by striking therefrom the name of Rowland as a defendant and the plea in abatement was overruled. Thereafter, in May, 1931, plaintiff, by leave of court, filed an amended statement. Thereupon the defendant presented a petition praying that the action be dismissed for lack of jurisdiction over the defendant or the cause of action, under the Act of March 5, 1925, P. L. 23, section 1 of which reads: "That wherever in any proceeding at law or in equity the question of jurisdiction over the defendant or of the cause of action for which suit is brought is raised in the court of first instance, it shall be preliminarily determined by the court upon the pleadings or with depositions, as the case may require; and the decision may be appealed to the Supreme Court or the Superior Court, as in cases of final judgments." From the order of the court refusing this petition defendant has appealed.
The appeal is without merit. The court has jurisdiction over the defendant as he was personally served and no question is raised as to the regularity thereof. It is equally clear that the court of common pleas where the suit was brought has jurisdiction over the cause of action, to wit, slander. Having jurisdiction over both the *Page 245 
defendant and the cause of action the petition could not be granted. Whether an action of slander can be sustained jointly against two defendants, or whether the action can be amended by striking out the name of one defendant, or whether the statute of limitations can be tolled by so amending the action — questions discussed by counsel — are not properly before us. Rulings made thereon were interlocutory and can be raised on appeal only after final judgment: Leibfried et al. v. Horn,294 Pa. 137; Stamper v. Kogelschatz, 289 Pa. 94; Wettengel v. Robinson et al., 288 Pa. 362; Smith v. Phila.  Reading Ry.,286 Pa. 55; American Trust Co. v. Kaufman, 279 Pa. 230; Miller Paper Co. v. Keystone C.  C. Co., 275 Pa. 40, 43. The law aims to dispose of litigation by a single appeal and preliminary orders are not appealable in advance of final judgment except when made so by statute: Wood v. Harlan, 78 Pa. Super. 92. The above cited Act of 1925 confines the right of such preliminary appeal to the question of jurisdiction and it cannot be made a substitute for a general appeal. As to the other questions sought to be raised here the appeal is premature. Neither the sufficiency of the pleadings nor any other questions suggested as an answer to plaintiff's claim, aside from jurisdiction, can be considered on appeal under the Act of 1925. We have often so held. See Staryeu v. Midouhas et al., 299 Pa. 352; Skelton v. Lower Merion Twp., 298 Pa. 471; Rutherford Water Co. v. Harrisburg, 297 Pa. 33; Lackawanna Co. v. James et al., 296 Pa. 225; Wilson v. Garland, 287 Pa. 291.
The order appealed from, which relates to the question of jurisdiction, is affirmed, and all other assignments of error are quashed.
This opinion was written by Justice WALLING; it is now adopted by and filed as the opinion of the court.
PER CURIAM,
BY ROBERT S. FRAZER, C. J. *Page 246